Beckworth, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of rotary lawn sprinklers, or metal parts thereof dedicated for use therewith, similar in all material respects to those subject of The Durst Mfg. Co., Inc. v. United States (50 CCPA 56, C.A.D. 820), and that the items of merchandise marked “B” covered by the foregoing protests consist of couplings in chief value of zinc, the couplings being screwed on to the end of a garden hose in place of a nozzle such as that involved in United States v. Lipman's (52 CCPA 59, C.A.D. 859), the claims of the plaintiffs were sustained.